In an action, inter alia, pursuant to RPAPL article 15 to compel the determination of claims to certain real property, the defendants Ock-A-Bock Community Association, Inc., Elaine McCloskey, James McCloskey, Frances Dolan, Donald F. Turano and Jean M. Turano as trustees of the Turano Living Trust dated January 29, 1997, Margaret Allen, Francis A. Maloney, Maryell Maloney-Balletta, James R. Maloney, Mary Frances Dolan, Stephen M. Siganoc, Linda F. Siganoc, Robert Kenney, Lucille Kenney, Philip Jermain, Christine Jermain, Paul Strader, Eileen Strader, Leonard B. Gracyk, Elizabeth A. Dixson, Charles M. Gassar, Eugene Bonacci, Maureen Bonacci, Spyridon Spetsieris, Phoebe Spetsieris, John Cardinale, Joan Cardinale, Susan Feiner, William P. Froelich, Jr., Anne M. Froehlich, Irina Dennelly, Richard M. Dennelly, Thomas R. Lipari, Barbara A. Lipari, Linda Allen, Douglas J. Wholey, Pamela J. Wholey, Patrick E Hayes, Mary Scala-Hayes, Anthony Cravotta, Antonia Cravotta, John Gallagher, Dorothy Gallagher, Richard E Cardella, Jeanine M. Cardella, The Shores, A Partnership, Robert W. Schuman, Beverly A. Schuman, Raymond J. Rieder, and Elisabeth Rieder appeal, as limited by their brief, from so much of a judgment of the Supreme Court, Suffolk County (Seidell, J.H.O.), entered June 19, 2009, as, after a *880nonjury trial, is in favor of the plaintiffs and against them, inter alia, declaring that the plaintiffs have a fee interest in a portion of a certain road as well as an easement to use that road for ingress and egress to a certain beach, and to use that beach.
Ordered that the judgment is affirmed insofar as appealed from, with costs.
“Where, as here, a case is tried without a jury, this Court’s power to review the evidence is as broad as that of the trial court” (Terry v State of New York, 39 AD3d 846 [2007]; see Northern Westchester Professional Park Assoc. v Town of Bedford, 60 NY2d 492, 499 [1983]). On this record, there is no basis to disturb the trial court’s determinations that the plaintiffs have a fee interest in a portion of the subject road, as well as an easement to use that road for ingress and egress to the subject beach, and to use that beach.
The appellants’ remaining contention is without merit. Rivera, J.P., Florio, Angiolillo and Austin, JJ., concur.